DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species K (Figs. 29-35) in the reply filed on June 21, 2021 is acknowledged.
Claims 2, 6, 10, 16, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (see the response filed on June 21, 2021), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 21, 2021.
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (Species D – Figs. 8-12 include a bump), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 21, 2021.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (Species H – Fig. 24 includes grooved surfaces), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 21, 2021.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (Species A – Figs. 1-3 include a side loaded , there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 21, 2021.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (Species L – Figs. 36-38 include a mating ring), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 21, 2021.
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (Species M – Figs. 41-45 include a second saddle and pin), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 21, 2021.
	Claims 1, 3, 4, 7, 11-14, 19, and 20 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 20 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 20 recites that one of the spinal rods is an existing spinal rod previously .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2018/0280063 A1).
Claim 1. Lee et al. disclose a connector system comprising: a first attachment portion (first body 102 and hinge pin 110) having a first body portion (first body 102) configured to receive and secure a first spinal rod (first rod R1), the first attachment portion having a longitudinal member (hinge pin 110) extending from the first body portion and terminating at a free end (end received by second body 106); and a second attachment portion (second body 106) having a second body portion (second body 106) 
Claim 3. Lee et al. disclose wherein the free end of the longitudinal member is enlarged (protrusion 172) such that the second attachment portion is unable to be disassembled from the first attachment portion (Figs. 1A-1L). 
Claim 4. Lee et al. disclose wherein the second attachment portion further includes a saddle (saddle 122) having an upper surface (upper surface receives spinal rod R2) and a lower surface (lower surface receives hinge pin 110), the upper surface is configured to contact the second spinal rod, and the lower surface is configured to contact the longitudinal member of the first attachment portion (Figs. 1A-1L). 
Claim 7. Lee et al. disclose wherein the saddle is top loaded (Figs. 1A-1L).  Saddle 122 can only be top loaded into second body 106.
Claim 11. Lee et al. disclose wherein the first attachment portion is a u-shaped tulip-style connector (see Fig. 1B) (Figs. 1A-1L). 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Palagi et al. (US 2020/0229848 A1) in view of Casey et al. (US 9,517,089 B1).
Claim 12. Palagi et al. disclose a connector system comprising: a first attachment portion (rod holder 124 and connector 125) having a first body portion (rod holder 124) configured to receive and secure a first spinal rod (rod R2), the first attachment portion having a longitudinal member (connector 125) extending from the first body portion and terminating at a free end (end adjacent rod holder 126); a second 
Claim 19. Palagi et al. disclose a revision system comprising: a first spinal rod (rod R2) and a second spinal rod (rod R3); a first attachment portion (rod holder 124 and connector 125) having a first body portion (rod holder 124) configured to receive and secure the first spinal rod, the first attachment portion having a longitudinal member (connector 125) extending from the first body portion and terminating at a free end (end adjacent rod holder 126); a second attachment portion (rod holder 126) having a second body portion (rod holder 126) configured to receive and secure the second spinal rod, the second attachment portion having an opening (opening that receives connector 125) extending therethrough (Figs. 1-3).
Claim 20. Palagi et al. disclose wherein one of the first or second spinal rods is an existing spinal rod previously implanted in a patient, and the other of the first or second spinal rods is a new spinal rod being implanted in a revision procedure (Figs. 1-3).  Note that such a system can be used in a situation where rod R3 was previously implanted and rod R2 is being implanted in a revision procedure.
Palagi et al. fail to disclose a ball joint receivable within the opening of the second attachment portion, a saddle having an upper surface configured to receive a portion of the second spinal rod and a lower surface configured to contact the ball joint, wherein the longitudinal member of the first attachment portion is received through the ball joint, and wherein the second attachment portion is able to translate, rotate, wag, claims 12 and 19), wherein the ball joint has a spherical outer surface (claim 13), wherein when a locking member is secured to the second attachment portion, a downward force is applied to the saddle, which applies a force to the ball joint, thereby locking the position of the second attachment portion relative to the first attachment portion (claim 19).
Casey et al. teach a connector system comprising: a first attachment portion (receptacle 34 and arm 46) having a first body portion (receptacle 34) and a longitudinal member (arm 46) extending from the first body portion; a second attachment portion (tulip 16) having a second body portion (tulip 16) configured to receive and secure a spinal rod (rod 24), the second attachment portion having an opening (passage 68) extending therethrough; a ball joint (compression element 70) receivable within the opening of the second attachment portion; and a saddle (load ring 80) having an upper surface (surface that receives rod 24) configured to receive a portion of the spinal rod and a lower surface (surface that receives compression element 70) configured to contact the ball joint, wherein the longitudinal member of the first attachment portion is received through the ball joint, and wherein the second attachment portion is able to translate, rotate, wag, and tilt about the longitudinal member of the first attachment portion (see col. 4, l. 53 through col. 5, l. 18), wherein the ball joint has a spherical outer surface (see col. 4, l. 53 through col. 5, l. 18), wherein when a locking member (locking cap 20) is secured to the second attachment portion, a downward force is applied to the saddle, which applies a force to the ball joint, thereby locking the position of the second attachment portion relative to the first attachment portion (see col. 5, ll. 19-40) (Figs. 2-15).  Such a configuration allows for a greater variation of positioning between the first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a ball joint receivable within the opening of the second attachment portion and a saddle having an upper surface configured to receive a portion of the second spinal rod and a lower surface configured to contact the ball joint, wherein the longitudinal member of the first attachment portion is received through the ball joint, and wherein the second attachment portion is able to translate, rotate, wag, and tilt about the longitudinal member of the first attachment portion (claims 12 and 19), wherein the ball joint has a spherical outer surface (claim 13), wherein when a locking member is secured to the second attachment portion, a downward force is applied to the saddle, which applies a force to the ball joint, thereby locking the position of the second attachment portion relative to the first attachment portion (claim 19), as suggested by Casey et al., as such a configuration allows for a greater variation of positioning between the first attachment portion and the second attachment portion.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Palagi et al. (US 2020/0229848 A1) in view of Casey et al. (US 9,517,089 B1) as applied to claim 12 above, and further in view of Winslow et al. (US 8,430,916 B1).
Palagi et al. and Casey et al. fail to disclose wherein the ball joint defines a plurality of slits configured to expand and contract about the longitudinal member (claim 14). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the compressible ball joint configuration of Winslow et al. such that the ball joint defines a plurality of slits configured to expand and contract about the longitudinal member (claim 14), as doing so is a simple substitution of one type of compressible ball joint for another.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815.  The examiner can normally be reached on Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773